UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                    No. 20-2215
                                  _______________

                               CLEAN AIR COUNCIL,
                                                Appellant

                                          v.

                     UNITED STATES STEEL CORPORATION
                              _______________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (D.C. No. 2:19-cv-01072)
                        District Judge: Hon. Marilyn J. Horan
                                  _______________

                              Argued: January 29, 2021

              Before: RESTREPO, BIBAS, and PORTER, Circuit Judges
                              _______________

                                      ORDER
                                  _______________

   The panel has revised the opinion issued on June 21, 2021, and fixed a typographical

error that appeared at page 16. The Clerk is directed to file the amended opinion. This

amendment does not change the filing date. The judgment remains the same.


                                                     ATTEST:

                                                     s/ Patricia S. Dodszuweit
                                                     Clerk

Dated: June 22, 2021
cc: All Counsel of Record